Title: To Thomas Jefferson from James Oldham, 4 June 1805
From: Oldham, James
To: Jefferson, Thomas


                  
                     Sir: 
                     
                     Richmond 4th. June 05.
                  
                  your letter of the 16th. May inclosing Two Letters from Mr. Gantt was received in due time. I am rady to believe there never will be any thing recoverd on my acct. but no doubt judge Gantt and mr Hewitt will conduct the business to the best advantage: I am about erecting my self a work-shop and if it is convenient shall be very thankful for the sum of 100 Dollars; Your Dores are now in Hand and shal proceed to finish them as fast as possable. Adieu and may Heaven 
                  Bless You. Your moast Hml. & Obt. Servent
                  
                     James Oldham 
                     
                  
                  
                     P.S. The two notches markd a. & b. are for your consideration whether ether form will sute to make the Sashes for the S. E. Piaza: each of them are drawn on a cales of ½ I. to the foot, and to sute the exact size of the Arches. That of b. is to be maid in Dores and placed in a fraim which will project 2¾ I. from the peears. The stiles of Dores 2½ I. size of glass 12. by 58 I. If the dores are maid to Hinge to the edges of the fraims when Turnd in they will project but a small distance past the iner edges of the Brick peears & would be secour from Danger. 
                     
                     I do not recolect how many arches there are. But I think there are 5.
                  
               